This is an appeal from a judgment of the district court for Shoshone county affirming an award of the Industrial Accident Board in favor of respondent and against appellants. The judgment was made and filed and entered on November 13, 1924. The notice of appeal was filed in the office of the clerk of the district court on December 5, 1924, more than twenty days subsequent to the filing and entry of the judgment. Respondent moves to dismiss the appeal.
In McNeil v. Panhandle Lumber Co., 34 Idaho 773,203 P. 1068, this court said:
"While the law does not expressly limit the time within which such appeal shall be taken, we think a fair and reasonable construction of the language of section 6270A, supra (1921 Sess. Laws, chap. 217, page 479) justifies the conclusion that it was the intention of the legislature that such appeals should be taken within twenty days after the order or judgment appealed from, and before the return of the record to the industrial accident board."
In Cook v. Massey, 38 Idaho 264, 35 A.L.R. 200, 220 P. 1088, it was said that:
"Thereafter sec. 6270A, chap. 217, 1921 Sess. Laws, p. 474, at 479, was added, which by the construction given inMcNeil v. Panhandle Lumber Co., 34 Idaho, 773, at 778,203 P. 1068, shortened the time of appeal to twenty days." *Page 134 
The notice of appeal not having been filed within twenty days of the entry of the judgment, this court is without jurisdiction to hear and determine the question presented on the appeal, and the motion to dismiss is granted. (Moe v.Harger, 10 Idaho 194, 77 P. 645; Glenn v. Aultman  Taylor M.Co., 30 Idaho 719, 167 P. 1163; Mills v. Board of CountyCommrs., 35 Idaho 47, 204 P. 876; Goade v. Gossett, 35 Idaho 84,204 P. 670; Continental  Commercial Trust  Sav. Bank v.Werner, 36 Idaho 601, 215 P. 458; Kimzey v. Highland Livestock Land Co., 37 Idaho 9, 214 P. 750; Reberger v.Johanson, 38 Idaho 618, 223 P. 1079.)
William A. Lee, C.J., and Budge, Givens and Taylor, JJ., concur.